      Case 1:16-mc-00353-LAK-BCM Document 88 Filed 06/14/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                          6/14/21
  CLINTON CAPITAL CORPORATION,
                                                      16-MC-353 (LAK) (BCM)
             Plaintiff,
                                                      ORDER
        -against-
 357 WEST 21ST STREET ASSOCIATES,
 INC., et al.,
             Defendants.

BARBARA MOSES, United States Magistrate Judge.

       Notwithstanding Moses Ind. Prac. § 2(e), no opposition has been filed to plaintiff’s letter

application (Dkt. Nos. 85, 87) seeking to compel certain non-party subpoena recipients to comply

with plaintiff’s subpoenas. Any opposition papers must be filed on or before June 17, 2021 to be

considered by the Court. Plaintiff's optional reply shall be filed within two court days thereafter.

(See Moses Ind. Prac. § 2(e)).

Dated: New York, New York
       June 14, 2021
                                              SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge




                                                 1
